The Attorney              General of Texas
                                          November 10, 1980
MARKWHITE
Attorney General


                   Honorable William C. Wright              Opinion No.     MW-268
                   Orange County Attorney
                   County Courthouse                        Re: Whether a county court-at-
                   Orange, Texas 77630                      law judge may adopt a sick leave
                                                            policy for his employees different
                                                            from the policy adopted by the
                                                            commissioners court

                   Dear Mr. Wright:

                          You have requested our opinion as to whether the judge of the county
                   court-at-law   of Orange County may adopt a sick leave policy for his
                   employees different from the policy adopted by the commissioners court.
                   Your particular inquiry relates to the court coordinator of the county court-
                   at-law.

                         The county court-at-law    of Orange County      was created   by article
                   1970-349, V.T.C.S. Section 4(a) thereof provides:

                              The County Attorney, County Clerk, and Sheriff of
                              Orange County, Texas, shall serve as County
                              Attorney, Clerk, and Sheriff, respectively,     of the
                              County Court at Law of Orange County.              The
                              Commissioners Court of Orange County may employ
                              as many additional assistant county attorneys, deputy
                              sheriffs and clerks as are necessary to serve the
                              Court created by this Act.         Those serving shall
                              perform the duties, and are entitled to the compensa-
                              tion, fees, and allowances, prescribed by law for their
                              respective offices in Orange County.

                   The present policy of the Orange County Commissioners Court allows each
                   county employee up to 60 days sick leave. You contend that this policy is
                   superseded by article 3902, V.T.C.S., which provides, in pertinent part:

                                  Whenever any district, county or precinct officer
                              shall require the services of deputies, assistants or
                              clerks in the performance of his duties he shall apply




                                                 p. 852
Honorable William C. Wright - Page Two        (MN-268)




           to the County Commissioners’ Court of his county for authority
           to appoint such deputies, assistants or clerks, stating by sworn
           application the number needed, the position to be filled and the
           amount to be paid. Said application shall be accompanied by a
           statement     showing     the  probable    receipts   from  fees,
           commissions and compensation to be collected by said office
           during the fiscal year and the probable disbursements which
           shall include all salaries and expenses of said office; and said
           court shall make its order authorizing the appointment of such
           deputies, assistants and clerks and fix the compensation to be
           paid them within the limitations          herein prescribed   and
           determine the number to be appointed as in the discretion of
           said court may be proper; provided that in TW)case shall the
           Commissioners’ Court or any member thereof attempt              to
           influence the appointment of any person as deputy, assistant or
           clerk in any office. Upon the entry of such order the officers
           applying for such assistants,      deputies or clerks shall be
           authorized to appoint them; provided that said compensation
           shall not exceed the maximum amount hereinafter set out. The
           compensation which may be allowed to the deputies, assistants
           or clerks above named for their services shall be a reasonable
           one, not to exceed the following amounts:

      Even if article 3902 permits the judge to fix the amount of sick leave which his
court coordinator may accrue, article 3912k, V.T.C.S., enacted in 1971, repealed every
prior law to the extent that it prescribed “the compensation, office expense, travel
expense, or any other allowance for any official or employee.” Article 3912k, section
8. Attorney General Opinion MW-136 (1980). That statute makes it the duty of the
commissioners court to:

           fix the amount of compensation, office expense, travel expense,
           and all other allowances for county and precinct officials and
           employees who are paid wholly from county funds, but in no
           event shall such salaries be set lower than they exist at the
           effective date of this Act.

Section 1. It is clear that sick leave policy for all county employees covered by article
3912k is to be set by the commissioners court. Adoption of a sick leave policy for
county employees by the commissioners court would not improperly interfere with the
judge’s prerogative of selecting his court coordinator.     See Renfro v. Shropshire, 566
S.W.2d 688, 691-92 (Tex. Civ. App. - Eastlsnd 1978, wr=ePd        n.r.e.). Thus, it is our
opinion that the judge of the county court-at-law of Orange County may not adopt a
sick leave policy for his employees which differs from the policy adopted by the
commissioners court.




                                         p. 553
Honorable William C. Wright - Page Three        (NW-2683




                                     SUMMARY

               The judge of the county court-at-law of Orange County may
           not adopt a sick leave policy for his employees which differs
           from the policy adopted by the commissioners court.




                                           MARK      WHITE
                                           Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMlTTEE

Susan L. Garrison, Acting Chairman
Jon Bible
Walter Davis
Rick Gilpin
Bruce Youngblood




                                       p. 854